DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 06/30/2022.
Allowable Subject Matter
3. 	Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Umemoto et al. (US Pub 2016/0224049) teaches a constant voltage circuit (Fig. 1-10; 1), comprising: a depletion transistor (11 is depletion NMOS; para 23-24) of a first conductivity type (11 being NMOS) having a drain, a gate, and a source, the drain (depletion NMOS 11’s drain) connected to a first power supply terminal (Vcc), and the gate (depletion NMOS 11’s gate) connected to the source (depletion NMOS 11’s source); a voltage division circuit (‘13,14’ or ‘43, 44’) connected between (Fig. 5, 6) the first power supply terminal (Vcc) and an output terminal (Vreg); a first enhancement transistor (12 is enhancement NMOS; para 23-24) of the first conductivity type (12 being NMOS) having a drain (enhancement NMOS 12’s drain) connected to the source of the depletion transistor (depletion NMOS 11’s source), a gate (gate of enhancement NMOS 12) connected to an output terminal of the voltage division circuit (13,14); a second enhancement transistor (20 is NMOS can be depletion or enhancement type; where 30 is PMOS can be depletion or enhancement type) of a second conductivity type (30 being PMOS or 20 being NMOS; para 25, 31-32) having connection between the first power supply terminal (Vcc), and the output terminal (Vreg), and a gate (gate of 20 or 30) connected to the drain of the first enhancement transistor (enhancement NMOS 12’s drain); and wherein the constant voltage circuit (1) is configured to supply a constant voltage (Vreg) corresponding to a voltage division ratio (Fig. 5-6) of the voltage division circuit (43, 44) to the output terminal with reference to a voltage of the first power supply terminal (Vcc).
However, Umemoto fail to teach “a first enhancement transistor’s source connected to the output terminal; a second enhancement transistor of a second conductivity type having a source connected to the first power supply terminal, and a drain connected to the output terminal, and a gate connected to the drain of the first enhancement transistor; and  a pull-down element having one end connected to the output terminal (103) and the other end connected to a second power supply terminal” .
Claims 2-4 are depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Yoshino et al. (US Pub 2018/028483; abstract) teaches a reference voltage generator using depletion and enhance transistor in a bridge configuration.
-	Maetani et al. (US Pat 0425789; abstract) teaches a reference voltage generator using depletion and enhance transistor in a bridge configuration, along with input side voltage divider.
-	Suzuki (US Pub 2011/0234298; abstract) teaches a reference voltage generator with pull-up technique.
-	Tobita (US Pat 6043638; abstract) teaches a reference voltage generator.
-	Kojima (US Pat 6087821; abstract) teaches a reference-voltage generation circuit, using depletion and enhancement transistor. 
-	Hoshi (US Pat 4375596; abstract) teaches a reference voltage generation circuit with an input-side voltage divider, using series switches.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 6am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        7/8/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839